Citation Nr: 9907654	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-10 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant filed a timely notice of disagreement. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The appellant's dates of service are not verified.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office's Committee on Waivers and Compromises (RO).  



FINDINGS OF FACT

1.  In a December 1993 Decision on Waiver of Indebtedness, 
the RO denied the appellant's request for a waiver of the 
loan guaranty indebtedness in the principal amount of 
$26,511.85.  

2.  The appellant was notified by the RO of the December 1993 
Decision on Waiver of Indebtedness on December 2, 1993.   

3.  A statement by the appellant, which was accepted as the 
appellant's Notice of Disagreement with respect to the 
December 1993 Decision on Waiver of Indebtedness, was 
received by the RO on November 26, 1996.  


CONCLUSION OF LAW

A notice of disagreement with respect to the December 1993 
Decision on Waiver of Indebtedness was not timely filed.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a), 20.305 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a December 1993 Decision on Waiver of Indebtedness, the RO 
denied the appellant's request for a waiver of the loan 
guaranty indebtedness in the principal amount of $26,511.85.  

The appellant was notified by the RO of the December 1993 
Decision on Waiver of Indebtedness on December 2, 1993.  The 
notice was sent to the appellant's address of record.     

A statement by the appellant, which was accepted as the 
appellant's Notice of Disagreement with respect to the 
December 1993 Decision on Waiver of Indebtedness, was 
received by the RO on November 26, 1996.  The appellant 
asserted that he never received a copy of the December 1993 
Decision on Waiver of Indebtedness or a notification of the 
December 1993 decision.  

Pertinent Law and Regulations

Appellate review is initiated by a timely filed Notice of 
Disagreement in writing from the appellant and after a 
Statement of the Case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. §§ 20.200, 20.201 (1998).  The time limit for filing a 
Notice of Disagreement is one year from the date of mailing 
of the notice of the determination.  38 U.S.C.A. § 7105 
(b)(1); 38 C.F.R. § 20.302 (a) (1998).  Otherwise, that 
determination will become final.  Id.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(a) (1998).  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record.  38 
C.F.R. § 3.1(q) (1998).

Time limits within which claimants or beneficiaries are 
required to act to perfect a claim or challenge an adverse VA 
decision may be extended for good cause shown.  Where an 
extension is requested after expiration of a time limit, the 
action required of the claimant or beneficiary must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  Denials of time limit extensions are separately 
appealable issues.  38 C.F.R. § 3.109 (1998).

Analysis

The appellant's Notice of Disagreement was not filed within 
one year from the date of mailing of the notice of the 
December 1993 Decision on Wavier of Indebtedness, which was 
December 2, 1993.  There is no record of any correspondence 
from the appellant within the one year time limit.   

The appellant asserts that he did not receive notification of 
the December 1993 Decision on Waiver of Indebtedness.  Review 
of the record reveals that the VA sent a letter of 
notification of the December 1993 Decision on Waiver of 
Indebtedness to the appellant's address of record on December 
2, 1993.  There is no evidence in the claims folder that this 
letter was returned by the Post Office as undeliverable.  The 
record does not show that there was any error by the VA in 
notifying the appellant of the December 1993 decision.

The Board observes that the principles of administrative 
regularity dictate a presumption that Government officials 
"have properly discharged their official duties."  Ashley 
v. Derwinski, 2 Vet. App. 307, 309 (1992).  "[T]he 
presumption of regularity of the administrative process 'in 
the absence of clear evidence to the contrary' applies to the 
VA mailing of the RO decision in the same manner as it 
applies to the BVA mailing of the decision."  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  The Board also notes 
that the presumption of regularity may only be rebutted by 
"clear evidence to the contrary."  Ashley, 2 Vet. App. at 
309.  

As noted above, the evidence of record discloses that a 
letter of notification of the December 1993 decision was 
mailed by the VA to the appellant at his last known address 
on December 2, 1993.  The appellant has not rebutted the 
presumption of mailing of the notification of the December 
1993 decision by clear evidence.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
appellant's statement of nonreceipt, standing alone, is not 
the type of "clear evidence to the contrary" which is 
sufficient to rebut the presumption of regularity of the 
notice.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
Therefore, the presumption of regularity of the 
administrative process "in the absence of clear evidence to 
the contrary" applies to the VA mailing of the December 1993 
decision.  See Ashley, supra.  

The appellant's inability or incapacity to contact VA for a 
three-year period following the December 1993 decision has 
not been shown.  In addition, there is no evidence that the 
appellant requested an extension of the time limit for filing 
a notice of disagreement with respect to the December 1993 
decision.   

Accordingly, the Board finds that the appellant did not file 
a notice of disagreement with respect to the December 1993 
Decision on Waiver of Indebtedness within the one year time 
limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.201, 
20.302.    


ORDER

The notice of disagreement with respect to the December 1993 
Decision on Waiver of Indebtedness was not timely, and to 
this extent the appeal is denied.   



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


